Citation Nr: 0915367	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).  

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Newark, New 
Jersey, VA Regional Office (RO).  

This case has previously come before the Board.  In January 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in January 2006.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  MS was not manifest in service or within seven years of 
separation, and the competent evidence establishes that MS is 
not causally or etiologically related to any disease, injury, 
or incident in service.

2.  Bipolar disorder is attributable to service.




CONCLUSIONS OF LAW

1.  MS was not incurred or aggravated in active service, and 
MS may not be presumed to have been incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Bipolar disorder was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim for MS, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2003 and February 2007 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in January 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304.  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including MS, to a degree of 10 percent 
within seven years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Analysis

Multiple Sclerosis

The Veteran is seeking entitlement to service connection for 
MS.  In this case, the Board finds that service connection 
for MS is not warranted.  

Initially, the Board notes that there has been no assertion 
of combat in regard to the claim on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

The Veteran's service treatment records are silent as to 
treatment or diagnosis for MS or related symptomatology and 
the competent and probative evidence establishes that MS did 
not have an onset during service or within seven years of 
separation.  Rather, the competent evidence establishes that 
MS had an onset in the 1990s.  

The Board notes that the Veteran essentially testified that 
while MS was not diagnosed until 1995, he had symptoms 
associated with MS as early as 1978 or 1979.  Transcript at 
3-5 (2006).  In that regard, the Board notes that an August 
1978 VA examination report notes that he was generally in 
good health and a traumatic cataract was attributed probably 
to a injury from a foreign body in the eye during service, 
and no medical pathology was noted.  In addition, an April 
1999 private record reflects complaints, to include gait 
difficulties and left-sided ataxia, unchanged since 1996.  
The Board notes that in his August 2003 claim, MS was noted 
in 1993.  Regardless, both the September 2003 and January 
2009 VA examiners specifically concluded that the date of 
onset of MS was more than likely in 1996 and the January 2009 
examiner added that the etiology of the Veteran's MS was 
unknown.  The Board notes that Social Security Administration 
(SSA) records are consistent with the VA opinions 
establishing an onset in the1990s.  

The Board notes that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim in this case.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  To 
the extent that the Veteran's brother stated, in January 2006 
correspondence, that he had taken the Veteran to the hospital 
on occasion after service, to include for visual problems, 
such does not establish MS during service or during an 
applicable presumptive period.  

In addition, the Board notes that a determination as to 
whether MS is related to service requires competent evidence.  
The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  More specifically, although 
he is competent to report that he experienced symptoms to 
include joint aching, excessive fatigue, eye problems, and 
loss of balance, shortly after separation, Transcript at 11-
12 (2006), and competent to report that he currently has 
similar symptoms in association with his diagnosed MS, the 
Board finds that his opinion alone does not provide a 
sufficient basis upon which to make a determination as to 
whether his MS is related to service.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the September 2003 and January 2009 VA medical opinions to 
the effect that MS had an onset in 1996 and is of an unknown 
etiology.  The Board notes that the January 2009 VA examiner 
reviewed the claims file, the opinion is supported by 
contemporaneous service records, and the January 2009 VA 
examiner provided a complete rationale for the opinion based 
on reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Bipolar Disorder

Initially, the Board notes that the Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran is seeking entitlement to service connection for 
bipolar disorder.  Having reviewed the record, the Board 
finds that a finding in favor of service connection for 
bipolar disorder is supportable.  

The December 2008 VA examiner stated that the onset of 
bipolar disorder coincided with the Veteran's service and 
that it was at least as likely as not that bipolar disorder 
was a result of the Veteran's service, noting a 35-year 
history of consistent symptoms and a cyclical mood 
disturbance, dating back to when the Veteran was in his 20s.  

The Board finds the December 2008 VA opinion to be competent 
and probative.  The examiner reviewed the claims file and 
provided a rationale for the opinion based on reliable 
principles.  In this case, the Board finds the evidence is in 
relative equipoise, and thus, service connection for bipolar 
disorder is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for multiple sclerosis is denied.  

Service connection for bipolar disorder is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


